Case 20-40163-JMM         Doc 33     Filed 03/30/20 Entered 03/30/20 16:06:00           Desc Main
                                    Document      Page 1 of 3



Steven L. Taggart, ISB No. 8551
Robert J. Maynes, ISB No. 6905
MAYNES TAGGART PLLC
P. O. Box 3005
Idaho Falls, ID 83403
Telephone: (208) 552-6442
Facsimile: (208) 524-6095
Email: staggart@maynestaggart.com
       rmaynes@maynestaggart.com

Debtor’s counsel

                          UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO

 In Re:                                        Case No. 20-401643-JMM

 ROBERT ALLEN AUTO GROUP, INC.                 Chapter 11

 Debtor.

                      REPORT ON DEBTOR’S EFFORTS TO ATTAIN
                      A CONSENSUAL PLAN OF REORGANIZATION

          COMES NOW Robert Allen Auto Group, Inc, (“Debtor”), by and through counsel, and

files this report, as required by 11 U.S.C. § 1888(c), concerning its efforts to attain a consensual

plan of reorganization.

          1.    The Debtor filed a Petition and detailed Schedules under Chapter 11, Subchapter

V, on March 2, 2020 (Dkt. No. 1).

          2.    Debtor anticipates filing anytime amended Schedules that will add a limited number

of creditors and resolve several omissions including a lawsuit involving Nissan Motor Acceptance

Corporation.

          3.    Debtor’s counsel has communicated repeatedly with counsel for Nissan Motor

Acceptance Corporation, arranging a site visit pre-petition to view the real estate, providing

requested documents and outlining forthcoming steps.
Case 20-40163-JMM         Doc 33     Filed 03/30/20 Entered 03/30/20 16:06:00           Desc Main
                                    Document      Page 2 of 3



       4.      Debtor completed an Initial Debtor Interview with the U.S. Trustee’s Office and

the case Trustee on March 17, 2020.

       5.      Debtor has delivered documents requested by both the U.S. Trustee’s Office and

the case Trustee.

       6.      The Debtor has identified two real estate professionals to market the real estate and

anticipates filing an Employment Application anytime.

       7.      The Debtor has identified special counsel to pursue an action against Nissan Motor

Acceptance Corporation to resolve the final amount of their claim and anticipates filing an

Employment Application shortly.

       7.      A telephonic 341 hearing is set for April 8, 2020.

       8.      Debtor is in the process of drafting a Plan of Reorganization, which will be

circulated to interested parties and filed timely.



       DATED:          March 30, 2020


                       MAYNES TAGGART PLLC


                       /s/ Steven L. Taggart
                       STEVEN L. TAGGART




REPORT ON DEBTOR’S EFFORTS TO ATTAIN A CONSENSUAL PLAN OF REORGANIZATION
Page 2
Case 20-40163-JMM       Doc 33     Filed 03/30/20 Entered 03/30/20 16:06:00        Desc Main
                                  Document      Page 3 of 3



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 30, 2020, I filed a copy of the attached pleading
with the Court via CM/ECF and the following parties are reflected as receiving the Notice of
Electronic Filing as CM/ECF Registered Participants:

PARTIES SERVED:

Laurie A Cayton on behalf of U.S. Trustee US Trustee - laurie.cayton@usdoj.gov

Mark A Ellingsen on behalf of Creditor Nissan Motor Acceptance Corporation
mae@witherspoonkelley.com, conniem@witherspoonkelley.com;
gaylev@witherspoonkelley.com; angelc@witherspoonkelley.com

David Wayne Newman on behalf of U.S. Trustee US Trustee
ustp.region18.bs.ecf@usdoj.gov

Gary L Rainsdon - trustee@filertel.com, id12@ecfcbis.com; lori@filertel.com;
cblackburn@filertel.com; jhancock@filertel.com

US Trustee - ustp.region18.bs.ecf@usdoj.gov

Melinda Willden on behalf of U.S. Trustee US Trustee - Melinda.Willden@usdoj.gov

Elizabeth Lombard on behalf of Zwicker & Associates, PC – bknotices@zwickerpc.com

And as otherwise noted on the Court’s Notice of Electronic Filing.

                      DATED:         March 30, 2020

                                     /s/ Theresa G. Carson
                                     Theresa G. Carson
                                     Legal Assistant




REPORT ON DEBTOR’S EFFORTS TO ATTAIN A CONSENSUAL PLAN OF REORGANIZATION
Page 3
